                   Case 1:20-cv-07582-RMB Document 1 Filed 06/22/20 Page 1 of 8 PageID: 1




      AO 242 (Rev. 09/17) Petition for.a Writ ofHabeas·Corpus Under28 U.S.C. §2241


                                             UNITED STATES DISTRICT COURT
                                                                              for the
                                                          DISTRICT OF NEW JERSEY
     Aryeh Goodman, aggrieved U. S:•.c Citizen)                                               APPLICATION & PETITION FOR
                                                  .                  .           )            ' WRIT OF HABEAS CORPUS
                                                                                 ) .          UNDER 28 U.S.C. § 2241 WITH
                                                                                 )
                                    Petitio1ier
                                                                                 )           RELI~F AS REQUIRED AT § 2243
                                        V.                                       )
                                                                                        Case No.
     Davi"d E. Ortiz,·
                  .    War d en JBMDLNJ
                                     .                                           ))                        (Supplied by Clerk o] Court)
     (d/b/a "FCI FORT DIX"), 5756 Hartford)
     & Paintsville Rd. JBMDL NJ 08640-090 )
                           .·   Respondent                .
      (name_ ofwarden or authorized person having custody ofpetitioner)

                               PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241
                                                                    Personal Information

      I.        (a) Your full name: Aryeh Goodman
                (b) Other names you h-av_e_u_s-ed_:__- - -.....                                      LE=----------------
                                                                           1f'""''L-..l~CAB........,.....
                                                           N,....OmT-Al.......,

      2.        Place of confinement: JBMDL NJ a Political Subdivision of State of New .Jersey.
                (a) Name of institution:· JOINT BASE MCGUIRE-DIX-LAKEHURST NEW JERSEY, d/b/a ''FCI FORT DIX''.
                (b) Address: 5756 Hartford & Paintsville Rd_., JBMDL NJ 08640-090200

                (c), Your identification number: Do           not have such a m.mber; here I am assigned Account #71509-050
      3.       Are you currently being held on orders by:      -                                                                          ·                 .
               0 Federai authorities ·     0 State authorities                        ~ Other - explain:
                                                                I am in custody of a United States
    District Court sentence imposing incarceration under Attorney General· of the U.S. exclusively.
      4.        Are you currently:
               OA pretrial detainee (waiting for trial on criminal charges)
               0 Serving a sentence(incarceration, parole, probation, etc.) after having been convicted of a crime NOi' APPLICABLE
                 If you are currently serving a sentence, provide:
                       (a) Name and location of court that sentenced you:

                      (b) Docket number of criminal case:
                      (c) Date of sentencing:
               0 Being held on an immigration charge
               QIOther (explain): I am serving a sentence for a Violation of Code of Laws of the U.S. (aka:
 ''1'SC" or "U.S.C.S."); Name & Location of Sentencing Court:. USDC, For District Of New Jersey, Trent-
 on Division; Dkt.#: 3:19-CR-00265-FLW-1; Sentencing Date: 8/28/2019. USDC noticed me· I am sent-
enced pursuant a Judgment in a criminal case. Crime is not used in USDC's Judgment order.
                                                       Decision or Action You Are Challenging

      5.       What are you challenging in this petition:
               0 How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
                 revocation or calculation of good time credits)

                                                                                                                                              Page 2 of 9
                        Case 1:20-cv-07582-RMB Document 1 Filed 06/22/20 Page 2 of 8 PageID: 2



         AO 24_2 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

                   0 Pretrial detention
                   0 Im.migration detention
                   • Detainer
                   • The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
                       maximum or improperly calculated under the sentencing guidelines)
                   •   Oisciplinary proceedings·
                        I am challenging the Tomediate. QJstodian' s execution of sentence as unlaw-
                 Jm:Other (exp(ain}:
ful Executive restraint of my liberty without basis in USDC's sentence, ·duties of Attorney General
of the U.S. as executor of USDC's sentence, and a.denial 14th & 5th Amendments' due process.
        6.         Provide more information about the decision or action you are challenging:
    .              (a) Name and location of the agency or court:                 'J0INr BASE MCGUIRE-DIX-LAKEHURST NEW JERSEY, 5756 Hart-
ford & Pointsville Rd., JBMDL NJ 08640-090200
                   (b) Docket number, case number, or opini9n number: Nor _.AP         ........'P.....L....I..,.CAB......,...LE...._____________
                   (c) Decision or action you are challenging (for disciplina,y proceedings, specify the penalties imposed}:
Inmediate Custodian, to wit: David E. Ortiz, direc~ly and through his Staff, namely: Case Manager
BtianVogt, unilaterally stripped me of vested good time and earned time diminution Credits pro-
vided me by Federal Law without-providing me Notice and opportunity to be heard in opposition.
           (d) Date of the decision or action: At Case Manager Vogt is Team Meeting· •OD' 05/12/20.

                                                     'Your Earlier Challenges of the Decision o·r Action

        7.        First appeal     Nor APPLICABLE
                  Did you appeal.the decision, file a grievance, or seek an administrative remedy?
                  • Yes                           • No                       Nor APPLICABLE
                  (a) If "Yes," provide:
                          (I) Name of the authority, agency, or court:                       NOT APPLICABLE
                                                                                            ---------------~----
                             (2) Date of filing:   NOI' APPLICABLE
                             (3) Docket number, case number, or opinion number: NOT APPLICABIE
                           . (4) Result: · Nor APPLICABLE                          -------------
                             (5) Date of result: .                         Nar APPLICt,BlE.
                             (6) Issues raised:             Nor .APPLICABLE




                  (b) If you answered "No," explain why you did not appeal:                     Nor APP-LICABLE


        8.        Second appeal .                                 Nor APPLICABLE
                  After the first appeal, did you file a second appeal to a higher authority, agency, or court?
                  • Yes.                   · No  •

                                                                                                                                        Page 3 of 9
               Case 1:20-cv-07582-RMB Document 1 Filed 06/22/20 Page 3 of 8 PageID: 3




AO 242 (Rev. 09/,17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

          (a) If "Yes," provide:             NOT APPLICABI.E .
                     (I) Name of the authority, agency, or cowt:                      NOT Al'PUC.ABLE
                                                                                   ---- ----~----------
                     (2) Date of filing:      NOl' APPLICABI.F~
                     (3) Docket number, case number, or opinion number:               Nor APPLICABLE .
                   . (4) Result:              NOT APPLICABLE                             -------------
                     (5) Date of result:                NOT APPLICABIB
                     (6) Issues raised:                 NOT APPLICABLF.:




          (b) Ifyou answered "No," ~xplain why you did not file a second appeal: NOf APPLICABLE
                                                                                               ------------


9.        Third appeal              NOf APPl.ICABLE
          After the second appeal, did you file a third appeal to a higher authority, agency, or court?
         •  °Yes                    No   •               NOT APPLICABLE
          (a) If "Yes," provide:
                  . (1) Name of the authority, agency, or court:     Nm' APPLICABLE
                                                                                   --------------------
                    (2) Date of filing:  Nor APPLICABLE
                    (3) Docket number, case number, or opinion number:                NGr APPLICABLF.
                    (4) Result: NOf APPLIC.ABlE
                                                                                        ---------------
                    (5) Date of result:                  NOI'   APPLICABLE
                    (6) Issues raised:                   NOT APPLICABLE




         (b) If you answered "No," explain why you d~d not file a third appeal:               NOT   A>"?PLIC.ABI..E


10.      Motion under 28 U.S.C. § 2255                       NOT APPLICABLE
         In this petition, are you challenging the validity of your conviction or sentence as imposed?         NOf APPLIC..t\BLE
         0 Yes                           O No                   NOI', APPLIC'.ABLE
         If "Yes," answer the following:          .
         (a)       Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
           .       0 Yes                     O No           Nar APPLICABLE


                                                                                                                        Page 4 of 9
                Case 1:20-cv-07582-RMB Document 1 Filed 06/22/20 Page 4 of 8 PageID: 4




AO 242 (Rev. 09/17) Petition for a Writ ofHabeas Corpus Under 28 U.S.C. § 2241

                    If "Yes," provide:
                    (I) ~ame of court:                              NOT APPLICABLE
                    (2) Case number:
                                              -----------------------------
                    (3) Date of filing:
                    (4) ,Result:
                    (5) Date of result
                    (6) Issues raised:                              NOT APPLICABLE




          (b)       Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
                    seeking permission to file a second or successive Section 2255 motion to chaflenge this conviction or
                    sentence?                                  NOT APPLICABLE
                    • Yes                              •   No
                    If "Yes," provide:
                    (1)   Name of court:         Nor APPLICABLE
                                          -----------------------------
                  . (2)   Case number:
                    (3)   Date of filing:
                  · (4)   Result:
                    (5)   Date of result:
                    (6)   Issues raised:




         (c)        Explain why the remedy under 28 U.S.C: § 2255 .is inadeq1.,1ate or ineffective to challenge your
                    conviction or sentence:    NOT APPLICABLE




11.      Appeals of immigration proceedings
         Does this case concern immigration proceedings?                         Nar APPLICABLE
         • Yes                          • No
                   If "Yes," provide:
         (a)       Date you were taken into immigration custody:
         (b)       Date of the removal or reinstatement order:
         (c) ·     Did you file an appeal with the Board oflmmigration Appeals?
                   •   Yes                            •    No

                                                                                                                       Page 5 of 9
                Case 1:20-cv-07582-RMB Document 1 Filed 06/22/20 Page 5 of 8 PageID: 5




AO 242 (Rev. 09/_l 7) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

                     If "Yes," provide:                          Nor APPLICABLE
                     ( l) Date of filing:
                     (2) Case number:,
                     (3) Result:
                                                -----------------------------
                     (4) Date of result:
                     (5) Issues ratsed:                              Nor APR.IC.ABLE




          (d)        Did you appeal the decision to the United States Court of Appeals?
                                                                                                 NOT APPLICABLE
                    • -Yes                     O No
                     If "Yes," provide;
                     (l) Name of cou~:
                                          ------'--------------------------
                     (2) Date of filing:
                     (3) Case number:
                     (4) Result:
                     (5) Date of resu.lt:
                     (6) Issues raised:             NOT APPLICABLE




12.       Otherappea~
          Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
          raised in this petition?                NOI' APPLICABLE                         .
         •  Yes                    No    •         Nor APPLICABLE
          If "Yes," provide:                        Nor APPLICABLE
          (a) Kind of petition, motion, or application:
          (b) Name of the authority, agency, or cou11:         NOI'                 APPLICABLE

          (c) Date of filing:
          (d) Docket number, case number, or opinion number:                        Nor APPLICABLE
          (e) Result:
          (f} Date ofresult:
          (g) Issues raised:                  NOT APPLICABLE




                                                                                                                     Page 6 of 9
                    Case 1:20-cv-07582-RMB Document 1 Filed 06/22/20 Page 6 of 8 PageID: 6




       AO 242 (Rev. 09/17) Petition for a Writ ofHabeas Corpus Under 28 U;S.C. § 224 !.

                                                       Gr«;mnds for Your Challenge in This Petition
       13.        State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
                  laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
                  facts supporting each ground. Any legal arguments m_ust be submitted in a separate memorandum.
                                ·m VIOI.ATION OF MY 14'lll. and 51H. AMENDMENTS' CIVIL RIGID' OF LIBER'IY
                 GROUND ONE: IMMEDIATE CUSTODIAN, DAVID E •. ORTIZ, BY UNILATERAL EXECUI'IVE FIAT UNIAW-
FULLY OO'ENDS MY TERM OF INCARCERATION BEYOND THE LE.GAL TERM POSSIBLE UNDER FEDERAL IAW, BY· SF.CREI'-
LY REFUSING TO APPLY MY EARNED AND VESTED DJMINUTION CREDITS THAT REDUCE MY STAY IN ATIORNEY GEN-
ERAL CUSTODY, WHERE FEDERAL IAW VESTED CREDITS ESTABLISH 07;/DS/2020 MANDATORY RELEASE DATE.
            (a) Supporting facts (Be brief Do not cite cases or law.): I am a Citizen of the United States serving a
United States District Court judgment sentence enforced per Judgment Sentence order by custody
at the hands of the Attorney General of the United States. Said-Attorney General also enforcs
custody of illegal Aliens convicted of local state crimes. Federal Law authorize diminution
credits for citizens forwhich illegal Aliens, having no right to liberty in any State, can not
obtain •. IPmediate 01stadian herein via Staff 1milaterally refuses rrie all Credits without Notice.·
By law Credi ts require my release on .July~th, 2020; by my attached AFfi daivt I pray my discharge
             ·    (b) Did you present Ground One in all appeals that were available to you? NOT APPLICABLE
                  OYes                  ONo

                 GROUND TWO:                                         NOT APPLICABLE




                 (a) Supporting facts (Be brief Do not cite cases or law.):
                                                                                NOT APPLICABLE




                 (b) Did you present Ground Two in all appeals that were available to you?NOT APPLICABLE
                 OYes                  ONo

             GROUND THREE:                                              Nor APPLICABLE




                 (a) Supporting facts (Be brief Do not cite cases or law.):
                                                                                          NOT APPLICABLE




                 (b) Did you present Ground Three in all appeals·that were available to you? NOT APPLICABLE
                 OYes                    No    •

                                                                                                                             Page 7 of 9
                   Case 1:20-cv-07582-RMB Document 1 Filed 06/22/20 Page 7 of 8 PageID: 7


                                                                              /



     AO 242 (Rev. 09/17) Petition for a Writ ofHabeas Corpus Under 28 U.S.C. § 2241

             ,GROUND FOUR:                      Nor APPLICABLE



               (a) Suppo1ting facts (Be ·brief Do not cite cases or law.):
                                                                                        Nor APPLICABLE




               (b) Did you present Ground Foui· in all appeals that were available to you?
               0 Yes                 O No                .             Nor APPLICABLE

     14.       If there are any grounds that you did not present in all appeals that were available to you, explain why you did
               not:                                               NUI' APPLICABLE




                                                                       Request for Relief
                                                       PURSUANT 28 u.s.c." § 2243
        15. State exactly what you want the court to do:       · I am requesting as stated in Federal Statute
· at 2243 under Title 28 U.S.C., as follows:
              1.        TIJAT: This Court shall forthwith award the W-cit of habeas carpus di sea1iarge
  based upon my Application and Petition supported by my swam \Affidarlt, therewith r~leasing
  me from the incarceration portion of the USDC's judrJD~nt sentence to the Supervised Release
  ?.Ustody of the judgment sentence..                       ·.       ·   . ·                 ..
            · 2.        OR: Issue a show cause Order to named Iamediate Custodian c0iimanding named Im-
  mediate Custodian to make the return within three davs, unless more time is needed but not to
  exceed 20 days, of the record Certifying the tr1.Js cause of citizen Aryeh Goodman's .detention •.
              3.        'IlIAT: Where named Tomediate Qistodian 's return fail or refuse to present the
  record Certif}ri n.g the true case of citizen Aryeh Goodman's detention and.I or admit or acquiesce
  to citizen Aryeh Goodman's sworn Affida"\fi.t material facts now before this Courts that citizen
  A"'cyeh Goodman be Crderal discharged by the Writ from all futher custody of named Tomer..J.ate
  Custodian to. the Supervised Released term of the USDC's judgment sentence.
              4.        THAT: Thds Court· issue any further relief in this matter as law and justice
  require.




                                                                     1-                                                   Page 8 of 9
                     Case 1:20-cv-07582-RMB Document 1 Filed 06/22/20 Page 8 of 8 PageID: 8




        AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

                                                             Declaration Under Penalty Of Perjury

                  If you are incarcerated, on what date did you.place this petition in the prison mail system:
                                                                . Nor APPLICABLE

        I declare under penalty of.perjury that I am the petitioner, I have read this petition or had it r~ad to me, and the          .
        information in thi_s petition is true and correct. I understand that a false statement of a matertal fact may serve as the basis
        for prosecution for perjury.




        Date:            Nor APPLICABLE                                                          Nor APPLICABT,
                                                                                                       Signature ?f Petitioner



                                                                                              NOf APPLICABLE
                                                                                      . Signature o} Allomey or other authorized person, i} any




                                                                CERTIFICATE OF SERVICE

              I, Aryeh Goodman a natural born Citizen of the United States and by.domicile a citizen
 of State of New Jersey~ do affiLiII under penalty of Perjury that the aforegoing APPLICATION &
 PEI'ITION FOR WRIT OF HABEAS CORPUS UNDER 28 U~S.C. § 22.41 WITH RELIEF AS REQUIRED AT 28 U.S.C.
 § 2243 original and two copies is mailed by certified mail, postage pre-paid, with return re-
 ceipt requested to the United St.sltes District Court. for the DISTRICT OF NEW JERSEY, CAMDEN
 DIVISION, by ·my ·Father: Bruce Goodman                                 , from our. N.J. · home located at:


                                         317 Harper Place
                                         Highland. Park, N.J., 08904

             NOI'ICE: Certified Mail herein is

Date:
